rROVILE SSS ARAOBABLSS Doc 4877 Filed 05/24/21 Page 1 of 3

CORRECTIONAL INSTITUTION

|
| al

    

ON elt FOR MAILING
e FllED
Mey /4¢ 2021 2021MAY 24 AM 9: 42
CLERK
fenori b Je g . S; SWers fein DISTMCT OF DEL AWERE

Your tener rary EME /5
i L204 and Vad sed mr) New ok O74 cade
Ma's Cle ver) fess old when ae became paferefed jo
\ Ke ey Seon 7s and My Sefhar 7houg Wo07 broulef
) :
be 4 § 02d 14g rme Ho Ge Carp sas ad EX Steele
Me 2Hker Activ tes Fhe boy Seouks at uericn 1uere
Go Sr. A fev monZ ks rea Jesates af -1e of She.
amp oAVFIA rs LZ LG fee. lod by CO? €& feta pho
4 A/ Me Ahofher marr. TAS thes Lor ly “4 She morniag
Ve kire motto bs WETE Up. Z wes area So-qep here
ez Sp Ke Loo ds and Uhrecsen ey 7Ael fp ane
-) Poreats er far / G cin . a jet t Jef jhe kul,
@ | Yh me Shere LD, Ve led orfpold Ay IN . Zz as
Sarrificd at fhe Shorgh sb fei Ns fet 7 by my Sef. Z
AAs eleven, Adathare «clec sho? the erro cvif
Yr Aha pads 2 men. L Cvea/ nally Jeve “ny po fhe wr aerated 5
Gad MES 6OUSE Pre WK. Aands f Hose vo demenfeol crusades
ako forced ne. Za go Aorribfe Shin e Ez Ase S fered fo perform
cs Shad even a) mg Gg2@ are ho portitie. Pa ten fron.
Vs br ag Be hid ny b 0ufs Uh fr ‘S afevhof,
aod ofker Aes force cae Vier ewer 7he Mees Aye filed
AM rr 4ges Gnd lve losT gang jibe 4125 Ske MAY L WEL
Sef! hoeked af fhe Veader GFE of 2leve ard “nen prbems
surfaced alons Pe wey. Leven cootory heed suicide af
mite ey A f-e And Mas hom Less. Vour poner, Shs ot
id fe foag ordeal ZVe hed fo deaf 2'14. The Le 1GAh7 « fo
& AM Was & Liurden, net ence AA TZ Hell any ene thou?
pry greeling Sexe GbhuSc while /9 thee Poy floret Theil 7S
Yiat?/, cretyfhus hit She fu n and I fefaianed, fhe Serviees
of an at ferneg tips (3 Wepresen ag menow  Thase
| Za pferneys bit porwerded ATE Your KAHTCES Joeeté,
Case 20-10343-LSS Doc 4877 Filed 05/24/21 Page 2 of 3

 

Z <7 4 jor Nee And wa LOAC erate, SAG Flin orge 74 zevrow
which fan les Prusfe a 7 he boy Seoul é f ofrrertcn , fae ¢
WIZ , Hhreafened And abe Sed’ /ye SEC KG My AS 4G ch fA, and
Eh! b// 7K pheir AL 7OVIE y S fant VASEHEMIC EC CoMPFeAlEl —
% 9 ;
Sin k The 7 Car buy AIC. fer penn 4 07 Tie Soller.

=

Zam bes/de A794 S ef Your waer fm & SELLY or oe
Athtoous Strwal cbhpte at 7 ke “Ce tf efever aod
Shese Pee pave fo be pele LeCoun fa Ele . VAi«
heyppene 4 Are. Shen Atty Years age ana pv sl feels
A. c lf e 7's af fel.

You can Hake LAS 11G4T, four ffon of LT eK up
4 jt arn LES harmred by a4 bg 57/24 F20n
Shaf Ve Zh/ Prusve, PA eres (7? Cyne?) (of money
fhe can p74 Ke ip Re fVay bul al ess7 Z CH) AAoVve
On” 4A Pe y lor much Needef Zounsef/a co. My phe
b/4S era (ed, & fea y fete a= acd hepa We Ge; hae 04 puek.
rae * Sty Shree” Joly and for oY CS LIA, Be sesiakoal
Lye pried pp Bary he porte! merer) ex Sbe ae
oem erles phi’ Pe Wee e while 44 We Ay Seoul of fuerien ss
ZL phaak you far Your fome, tonovable S) Iyer sfem, Z

: - - /) ; 2 2 :

Ao Le. yeu “ae CrsTand She qfepth of ty per Lael Se vfer/2s,
EVE? Lf fer 4A het oout Zo Lhe fe SCS peel Lecouaftaly ‘ty
peuterds fk; orgagizatoon, The ESM, whomeny prasted,
bhp» 7 heal but never i Jet Lye 2 77 Ssearrcd

per |

 
 

Case 20-10343-LSS Doc 4877 Filed 05/24/21 Page 3 of 3

WEST PALM BCH FL 334

.17 MAY 20271 PM4 4

Tishiee Lauri S) Cilvernen
BSA [Sa akruptey Cale
BOY Merket ST-44 FL ABS,
LA /hoing ton, DE /760/ RAS

if
1}
i

i-aozass Mobeadeab Pee Qaavardial fpeppadelg dedi plyeailpth

 
